DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites “a 
Claims 3, 4 and 6-11 are also rejected under 35 USC 112(a) due to being dependent from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “a distal end face that is perpendicular to a longitudinal axis of the elongate horn” and further “each nozzle arranged and configured to slide perpendicularly into the receptacle formed across the distal end face of the horn” however given applicant’s disclosure and more specifically applicant’s figures, it is unclear as to what is meant by the latter limitation, that each nozzle is arranged and configured to “slide perpendicularly” into the receptacle formed across the distal end face of the horn. This claim will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US Pub No 2004/0188546 A1) in view of Tabata et al. (US Pub No 2014/0231538 A1).
Re claim 1, Tabata et al. ‘04 show handheld misting device (Fig. 1, 100) comprising: 
a) a housing (102) having a dispensing window (at 104); 
b) an electromechanical section (104) comprising:
i) a sonic generator (160) comprising a converter (Fig. 21, under 106) and an elongate horn (105/106) having a proximal end (bottom of 106) coupled to the converter and a distal end face (at 105) that is perpendicular to a longitudinal axis of the elongate horn having a receptacle formed as a groove (see annotated figure); and
ii) a power source (160) coupled to the sonic generator; and 
c) a liquid section (101) comprising:

ii) a plurality of nozzles (201), each nozzle associated with and in liquid communication with a unique single-use reservoir (200) of the plurality of reservoirs, the nozzle (201) arranged and configured to slide perpendicularly into the receptacle (see annotated figure) to deliver the liquid through at least one delivery opening (202) formed in the nozzle and disposed within the housing (102),
wherein activating the sonic generator energizes the liquid in the nozzle disposed across the distal end face to generate an aerosol plume (abstract) as the liquid is delivered through the at least one delivery opening (202) that is delivered through the dispensing window (at 104).

    PNG
    media_image1.png
    642
    835
    media_image1.png
    Greyscale

Tabata et al. ’04 does not show the groove across the distal end face that is perpendicular to a longitudinal axis of the elongate horn.
However, Tabata et al. ’14 shows an elongate horn (Fig. 10, 40) having a proximal end (bottom of 40) and a distal end face (42) that is perpendicular to a longitudinal axis of the elongate horn having a receptacle formed as a groove (43) across the distal end face.
The substitution of one known element (horn oscillator as shown in Tabata ‘14) for another (horn oscillator as shown in Tabata ‘04) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the horn oscillator 
Re claim 3, Tabata et al. ’04 as modified by Tabata et al. ’14 show the liquid section (Tabata ’04 - Fig. 4, 101) is arranged and configured to be securely attachable to the electromechanical section (Tabata ’04 - 104).
Re claim 4, Tabata et al. ’04 as modified by Tabata et al. ’14 disclose the liquid section is disposable (Tabata ’04 - paragraph 0007).
Re claim 6, Tabata et al. ’04 as modified by Tabata et al. ’14 show each reservoir containing the liquid comprises a collapsible reservoir (Tabata ’04 - Figs. 9 & 10, 200).
Re claim 7, Tabata et al. ’04 as modified by Tabata et al. ’14 show the plurality of single-use reservoirs (Tabata ’04 - Fig. 4, 200) consists of a pair of single-use reservoirs, each single-use reservoir containing a liquid and disposed on a frame (Tabata ’04 - 140).
Re claim 8, Tabata et al. ’04 as modified by Tabata et al. ’14 show the frame (Tabata ’04 - Fig. 4, 140) is rotatable about the elongate horn (Tabata ’04 - 105/106).
Re claim 9, Tabata et al. ’04 as modified by Tabata et al. ’14 show the frame (Tabata ’04 - Fig. 4, 140) is arranged and configured for reciprocating motion about the elongate horn (Tabata ’04 - 105/106).
Re claim 10, Tabata et al. ’04 as modified by Tabata et al. ’14 show the plume is generated in the interior (Tabata ’04 - Fig. 20, at 202) of the housing (Tabata ’04 - 102) and exits the housing through the dispensing window (Tabata ’04 - at 104).
Re claim 11, Tabata et al. ’04 as modified by Tabata et al. ’14 show each of the plurality of single-use reservoirs (Tabata ’04 - Figs. 9 & 10, 200) is sized to contain a single, unit dose of the liquid (Tabata ’04 - demonstrated from figure 9 to figure 10).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752